EXHIBIT 10.3

 

URS E&C HOLDINGS, INCORPORATED

 

RESTORATION PLAN

 

Amended and Restated Effective as of January 1, 2011

 

 

i

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

PAGE

 

 

 

PAGE

ARTICLE I

PURPOSE OF PLAN

1

ARTICLE II

DEFINITIONS

1

ARTICLE III

ELIGIBILITY; RESTORATION AMOUNTS

3

ARTICLE IV

ESTABLISHMENT AND MAINTENANCE OF ACCOUNTS

4

ARTICLE V

DISTRIBUTION OF ACCOUNTS

4

ARTICLE VI

ADMINISTRATION

6

ARTICLE VII

BENEFICIARY DESIGNATION

8

ARTICLE VIII

AMENDMENT OR TERMINATION

8

ARTICLE IX

MISCELLANEOUS

8

 

ii

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

PURPOSE OF PLAN

 

Effective as of January 1, 2003, Washington Group International, Inc.
established the Washington Group International Restoration Plan, which was
subsequently amended and restated on August 14, 2003 (the “Prior Plan”).
Effective as of January 1, 2009, the Prior Plan was amended and restated in
order to comply with Code Section 409A and for certain other purposes. Effective
as of January 1, 2011, the Plan is further amended and restated as set forth in
this document. Amounts earned and vested as of December 31, 2004 under the Prior
Plan shall remain subject to the terms and conditions of the Prior Plan. Amounts
earned or vested under this Plan or the Prior Plan after December 31, 2004
(except for interest accrued on amounts earned and vested as of December 31,
2004) shall be subject to the terms and conditions of this Plan.

 

The purpose of the Plan is to restore Company matching contributions that have
been limited under a Company 401(k) Plan due to certain restrictions imposed on
the compensation that may be deferred by participants in such Company
401(k) Plan. The restoration of such Company matching contributions is
accomplished by crediting a restoration account maintained under this Plan. This
Plan is intended to qualify under Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA as an unfunded plan maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees.

 

ARTICLE II

 

DEFINITIONS

 

Section 2.1 Definitions. Whenever used in this instrument the following terms
shall have the following respective meanings set forth in this Section 2.1:

 

“Account” means the restoration account maintained for a Participant pursuant to
Article IV.

 

“Administrative Committee” means an administrative committee designated by the
Committee for the purpose of overseeing the day-to-day administration and
operation of the Plan in accordance with Section 6.1.

 

“Beneficiary” means the person designated, or deemed designated, by the
Participant pursuant to Article VII, who will receive payments as provided under
the Plan in the event of the Participant’s death.

 

“Board” means the Board of Directors of the Plan Sponsor.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

iii

--------------------------------------------------------------------------------


 

“Committee” means (a) the Compensation Committee, which committee shall be
responsible for administering and operating the Plan in accordance with
Article VI, or (b) the Administrative Committee as acting pursuant to authority
delegated to it under this Plan.

 

“Company” means the Plan Sponsor and each affiliate of the Plan Sponsor.

 

“Company 401(k) Plan” means a 401(k) Plan sponsored by a Company. As applicable
with respect to a Participant, such term shall refer to the Company 401(k) Plan
in which he participates.

 

“Compensation Committee” means the Compensation Committee of the Board.

 

“Deferred Compensation Plan” means the URS E&C Holdings, Incorporated Voluntary
Deferred Compensation Plan, as amended and restated effective as of January 1,
2011 and as further amended from time to time.

 

“Designated Company 401(k) Plan” means a 401(k) Plan sponsored by a Company and
designated by the Compensation Committee as an eligible plan for purposes of
determining Participants under this Plan.

 

“Division” means the URS Energy & Construction business of URS Corporation.

 

“Eligible 401(k) Compensation” means, with respect to a Participant, the
compensation that may be deferred for a Plan Year under the Company 401(k) Plan.
However the term “Eligible 401(k) Compensation” shall not include any amounts
designated by the Company as not being eligible compensation under this Plan.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“401(a)(17) Limit” means the maximum amount of annual compensation taken into
account pursuant to Section 401(a)(17)(A) of the Code as in effect from time to
time.

 

“Incentive Compensation” means, with respect to a Participant, cash incentive
compensation of a type that could be deferred under a Company 401(k) Plan.
However, the term “Incentive Compensation” shall not include any amounts
designated by the Company as not being eligible compensation under this Plan.

 

“Participant” means an employee who has been selected for participation in this
Plan pursuant to Section 3.1. Subject to Section 3.3, once an employee of a
Company becomes a Participant, he shall continue to be a Participant until the
entire balance credited to his Account is paid in full in accordance with
Article V

 

“Plan” means the URS E&C Holdings, Incorporated Restoration Plan, as amended and
restated effective as of January 1, 2011, as set forth herein, and as further
amended from time to time.

 

“Plan Sponsor” means URS Corporation and its successors and assigns.

 

iv

--------------------------------------------------------------------------------


 

“Plan Year” means the calendar year.

 

“Qualifying Position” has the meaning ascribed to such term in Section 3.1(a).

 

“Separation from Service” has the meaning ascribed to such term under Code
Section 409A and the final regulations thereunder.

 

Section 2.2 Rules of Construction. Unless the context otherwise requires (i) a
term shall have the meaning assigned to it in Section 2.1; (ii) all references
to “Section” and “Article” shall be to sections and articles of this instrument;
(iii) words in the singular shall include the plural, and vice-versa; and
(iv) words in the masculine gender shall include the feminine and neuter, and
vice-versa.

 

ARTICLE III

 

ELIGIBILITY; RESTORATION AMOUNTS

 

Section 3.1 Eligibility.

 

(a) Requirements for Eligibility. An employee of a Company shall become a
Participant on the later of the date (i) the employee becomes a participant in a
Designated Company 401(k) Plan and elects to defer the minimum percentage
required in order to be eligible to receive the maximum Company 401(k) match,
(ii) the employee attains a position within a Company having an “X” pay grade,
as classified by the Company (any such position a “Qualifying Position”),
(iii) the employee is selected for participation in this Plan as directed by the
Compensation Committee or the President of the Division, and (iv) the employee
is notified by the Committee of such selection. The notice of selection shall be
in such form and shall be provided in such manner as the Committee may
determine.

 

(b) Mid-Year Eligibility. In the event an employee becomes eligible to commence
participation in the Plan after the first day of a Plan Year, such employee
shall commence participation on the date specified in the notice of selection
sent by the Committee pursuant to Section 3.1(a).

 

(c) Continuation of Participant Status. Subject to Section 3.3, once an employee
of a Company becomes a Participant, he shall continue to be a Participant until
the entire balance credited to his Account is paid in full in accordance with
Article V.

 

Section 3.2 Restoration Amount. The Account of a Participant shall be credited
pursuant to this Plan for a particular Plan Year with a percentage, equal to the
actual Company match percentage, if any, for such Plan Year under the Designated
Company 401(k) Plan in which he participates for such Plan Year, multiplied by
the sum of following amounts for such Plan Year: (i) the amount by which the
Participant’s Eligible 401(k) Compensation exceeds the 401(a)(17) Limit,
(ii) the amount of the Participant’s cash incentive compensation that is not
Eligible 401(k) Compensation, and (iii) the amount of compensation deferred
under the Voluntary Deferred Compensation Plan (the sum of the amounts described
in clauses (i), (ii) and (iii) are referred to in this Plan as the “Restoration
Amount”).

 

v

--------------------------------------------------------------------------------


 

Section 3.3 Termination of Crediting of Restoration Amounts. In the event a
Participant ceases to hold any Qualifying Position, no longer participates in
any Designated Company 401(k) Plans, or no longer defers the minimum percentage
in order to be eligible to receive a maximum Company 401(k) match under a
Designated Company 401(k) Plan, the Participant shall no longer be eligible to
have amounts credited to his Account under Section 3.2. The Committee shall so
notify the Participant, and the crediting of amounts under Section 3.2, as
applicable, on behalf of such Participant shall cease as of the date specified
in such notice.

 

Section 3.4 Post-Separation Match. Notwithstanding Section 3.3, if (i) a
Participant’s loss of eligibility pursuant to Section 3.3 is due to the
Participant’s Separation from Service, and (ii) following the Participant’s
Separation from Service the Committee determines that the Participant meets the
eligibility requirements for a post-separation Company match contribution under
the URS Corporation 401(k) Retirement Plan (or would have met such requirements
if the Participant was a participant in the URS Corporation 401(k) Retirement
Plan), and (iii) a Company match contribution is in fact authorized and paid
under the URS Corporation 401(k) Retirement Plan for the Plan Year in which the
Separation from Service occurs, then the Participant shall be eligible to
receive a cash payment equal to the Company match percentage, if any, for such
Plan Year under the Designated Company 401(k) Plan in which he participates for
such Plan Year multiplied by the Restoration Amount earned by participant prior
to the date of his or her Separation from Service, for the Plan Year in which
the Separation from Service occurs (a “Post-Separation Match”). Any such
Post-Separation Match shall be not be credited to the Participant’s Account but
instead shall be paid to the Participant on or prior to March 15 of the year
following the Plan Year in which the Separation from Service occurs. Any such
Post-Separation Match shall not be eligible for deferral under the Plan.

 

ARTICLE IV

 

ESTABLISHMENT AND MAINTENANCE OF ACCOUNTS

 

Section 4.1 Establishment of Accounts. The Committee shall establish a separate
bookkeeping account for each Participant that shall be designated as the
Participant’s “Account” under the Plan. The Plan Sponsor shall credit to such
Account the amounts under Section 3.2, and shall charge such Account for any
distributions under the Plan with respect to the Participant or his
Beneficiaries. Unless otherwise determined by the Committee, the amounts under
Section 3.2 shall be credited, on an annual basis, on the same date that the
Company match under the URS Corporation 401(k) Retirement Plan is credited to
the accounts of participants under such plan.

 

Section 4.2 Interest Credits. Each Account shall be credited with interest
commencing on the date the Account is established and up until the date of a
Participant’s Separation from Service. The interest rate credited for any Plan
Year shall be the Moody’s Average Corporate Bond Rate for August of the
immediately preceding year, and the Plan Sponsor shall notify each Participant
of such rate prior to commencement of a Plan Year. Such interest shall be
credited monthly and compounded monthly. Following a Participant’s Separation
from Service, interest shall be credited at such rate and in such manner as the
Administrative Committee determines is

 

vi

--------------------------------------------------------------------------------


 

consistent with the rate at which interest is credited and the manner in which
interest is credited hereunder prior to such Separation from Service.

 

Section 4.3 Account Valuation; Participant Statements. For each Plan Year or
more frequently as the Committee may determine, the Committee shall provide a
written statement to each Participant setting forth as of a date specified in
such statement: (i) the amount credited to his Account under Section 3.2,
(ii) the rate at which interest was credited to his Account and the aggregate
amount of interest credited to the Account since the last such statement, and
(iii) his total Account balance.

 

ARTICLE V

 

DISTRIBUTION OF ACCOUNTS

 

Section 5.1 Form and Timing of Payment.

 

(a) Deferred Payment Date. Not later than thirty (30) days following the date a
Participant is notified of his selection by the Board under Section 3.1, he
shall elect the form and timing of payment of his Account to occur following his
Separation from Service. A Participant is permitted to choose payment in the
form of either a lump sum as soon as practical after his Separation from Service
(a “Separation Distribution”), a lump sum as soon as practical after the end of
the Plan Year in which his Separation from Service occurs (a “Year Following
Separation Distribution”), annual installments over a period of five (5), ten
(10) or fifteen (15) years starting as soon as practical after his Separation
from Service (a “Separation Installment Distribution”), or annual installments
over a period of five (5), ten (10) or fifteen (15) years starting as soon as
practical after the end of the Plan Year in which his Separation from Service
occurs (a “Year Following Separation Installment Distribution”); provided,
however, that notwithstanding any such election, if a Participant’s Account
balance is less than Fifty Thousand Dollars ($50,000) on the date of his
Separation from Service, his Account shall be paid as if he had elected to
receive a lump sum distribution (payable as a Separation Distribution if the
Participant elected a Separation Installment Distribution, and payable as a Year
Following Separation Distribution if the Participant elected a Year Following
Separation Installment Distribution). Similarly, if a Participant fails to make
a payment election, his Account shall be paid as if he had elected a Separation
Distribution.

 

Notwithstanding anything in the Participant’s election or in this Plan to the
contrary:

 

(i) Any amount payable pursuant to a Separation Distribution shall be paid in a
lump sum during the seventh month following the Participant’s Separation from
Service;

 

(ii) Any amount payable pursuant to a Year Following Separation Distribution
shall be paid during January following the year in which the Participant’s
Separation from Service occurred; provided that in the event such payment would
occur during the six-month period immediately following the Participant’s
Separation from Service, the payment will be delayed until the seventh month
following the Participant’s Separation from Service;

 

vii

--------------------------------------------------------------------------------


 

(iii) the first installment payment of any amount payable pursuant to a
Separation Installment Distribution shall be paid during the seventh month
following the Participant’s Separation from Service, and the remaining
installments shall be paid during each subsequent January following the payment
of the first installment payment, over the period elected by the Participant;
and

 

(iv) the first installment payment of any amount payable pursuant to a Year
Following Separation Installment Distribution shall be paid during
January following the year in which the Participant’s Separation from Service
occurred; provided that in the event the first installment payment would occur
during the six-month period immediately following the Participant’s Separation
from Service, the payment will be delayed during the seventh month following the
Participant’s Separation from Service; and, in either event, the remaining
installments shall be paid during each subsequent January following the payment
of the first installment payment, over the period elected by the Participant.

 

A Participant may change such elections to extend the payment date or change the
form of payment; provided, however, that the new election must be submitted at
least twelve (12) months prior to the Participant’s Separation from Service,
must defer the commencement of payment for a period of at least five (5) years
from the date such payment would otherwise have paid (or in the case of
installments, five (5) years from the date the first installment was scheduled
to be paid), and may not become effective less than twelve (12) months after the
date on which the election is made.

 

(b) Payment Upon Death. Notwithstanding Section 5.1(a), in the event of the
Participant’s death, any unpaid portion of the Participant’s Account shall be
distributed in a lump sum to his Beneficiary(ies). A distribution pursuant to
this Section 5.1(b) shall be made as soon as practical, and not later than 60
days, after the Participant’s death.

 

Section 5.2 Committee Action. The Compensation Committee may, in its sole and
absolute discretion, accelerate the payment of all or any portion of the balance
credited to a Participant’s Account in the event the Compensation Committee
determines that the Plan fails to meet the requirements of Code Section 409A and
the final regulations thereunder; provided that such payment may not exceed the
amount required to be included in income as a result of such failure. In no
event shall any Participant have a direct or indirect election as to whether the
Committee’s discretion will be exercised in such an event.

 

ARTICLE VI

 

ADMINISTRATION

 

Section 6.1 Authority and Duties of Administrator. The Compensation Committee
shall be responsible for administering the Plan and shall have the authority and
absolute discretion to (i) determine the eligibility of employees to participate
in the Plan (which authority is shared with the President of the Division),
(ii) interpret, construe and make determinations under the Plan, (iii) establish
such rules as may be necessary or appropriate for the administration of the
Plan, (iv) maintain Accounts, books and records with respect to the Plan,
(v) calculate the amount determined under Section 3.2(b), (c) or (d) and the
amount of interest credited under the

 

viii

--------------------------------------------------------------------------------


 

Plan, (vi) delegate to an Administrative Committee authority to take certain
actions on behalf of the Committee and to oversee the day-to-day operation of
the Plan, and (iv) take such other action in the administration of the Plan as
the Committee deems necessary or appropriate in furtherance hereof. Any
interpretation, construction or determination made or action taken by the
Committee with respect to the Plan shall be conclusive and binding on all
persons interested therein.

 

Section 6.2 Manner of Taking Action. All actions permitted or required to be
taken hereunder by a person who is an eligible employee under Section 3.1 or a
Participant shall be effective only if such action is taken at the time and in
the manner prescribed by the Committee and in accordance with the terms of the
Plan. All actions permitted or required to be taken hereunder by the Committee
may be taken by a majority of its members at a meeting in person or by
telephone, or by unanimous written consent of such members. The Committee may
delegate to any one or more of its members authority to individually take any
action the Committee is authorized to take hereunder.

 

Section 6.3 Plan Expenses. All expenses of administering the Plan shall be borne
by the Company.

 

Section 6.4 Indemnification of Administrator. To the extent permitted by law,
the Plan Sponsor shall indemnify and save harmless any person serving as a
member of the Compensation Committee or the Administrative Committee, or both,
from claims for liability, loss or damage (including payment of expenses in
connection with defense against any such claim) which result from such person’s
good faith exercise or failure to exercise any responsibilities with respect to
the Plan.

 

Section 6.5 Claims Procedure.

 

(a) Benefit Claims. A Participant (or his legal representative in the event of
the Participant’s disability or his Beneficiaries in the event of the
Participant’s death) may file a claim with respect to amounts asserted to be due
hereunder by filing a written claim with the Committee specifying the nature of
such claim in detail. Such a claim shall not be permitted unless submitted
within two years from (i) in the case of a lump sum payment, the date on which
the payment was made, (ii) in the case of installment payments, the date on
which the first in the series of payments was made, or (iii) in the case of all
other claims, the date on which the action complained of occurred or the
inaction complained of should have occurred. The Committee shall notify the
claimant within ninety (90) days as to whether the claim is allowed or denied,
unless the claimant receives written notice from the Committee prior to the end
of the ninety (90) day period stating that special circumstances require an
extension of time for a decision on the claim, in which case the period shall be
extended by an additional sixty (60) days. Notice of the Committee’s decision
shall be in writing, sent by mail to the Participant’s or Beneficiary’s last
known address and, if the claim is denied, such notice shall (i) state the
specific reasons for denial, (ii) refer to the specific provisions of the Plan
upon which such denial is based, and (iii) describe any additional information
or material necessary to perfect the claim, an explanation of why such
information or material is necessary, and an explanation of the review procedure
in Section 6.5(b), including a statement of the claimant’s right to bring a
civil action under Section 502(a) of ERISA following an adverse determination on
review.

 

ix

--------------------------------------------------------------------------------


 

(b) Review Procedure. A claimant is entitled to request a review of any denial
of his claim under Section 6.5(a). The request for review must be submitted to
the Committee in writing within sixty (60) days of mailing by the Committee of
notice of the denial. Absent a request for review within the sixty (60) day
period, the claim shall be deemed extinguished in its entirety. The claimant or
his representative shall be entitled to submit issues and comments orally and in
writing as well as other relevant documents to the Committee. The claimant shall
also be entitled to receive from the Committee, upon request and free of charge,
reasonable access to and copies of all documents, records and other information
relating to his claim. The review shall be conducted by the Committee, which
shall afford the claimant a hearing and which shall render a decision in writing
within sixty (60) days of a request for a review, provided that, if the
Committee determines prior to the end of such sixty (60) day review period that
special circumstances require an extension of time for the review and decision
of the denial, the period for review and decision on the denial shall be
extended by an additional sixty (60) days. The review shall take account of all
comments, documents, records and other information submitted by the claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination under Section 6.5(a). The
claimant shall receive written notice of the Committee’s review decision,
together with specific reasons for the decision and reference to the pertinent
provisions of the Plan. The claimant shall also be notified that, upon request
and free of charge, the claimant can have reasonable access to and copies of all
documents, records and other information relevant to his claim.

 

ARTICLE VII

 

BENEFICIARY DESIGNATION

 

A Participant may, on a form prescribed by and filed with the Committee,
designate one or more Beneficiaries to receive the balance credited to the
Participant’s Account, if any, in the event of the Participant’s death prior to
full payment thereof. If the designated Beneficiary is not the spouse of the
Participant, the spouse must consent to the nonspousal Beneficiary designation,
acknowledging his or her waiver of rights to the benefit, by providing the
spouse’s notarized consent on the signature form. Such beneficiary designation
may be changed by the Participant at any time without the consent of any prior
Beneficiary (other than the spouse) upon receipt by the Committee of a new
designation to that effect; provided, however, that no such designation shall be
effective unless received by the Committee prior to the Participant’s death. If
a Participant fails to designate a Beneficiary hereunder, or if no Beneficiary
survives the Participant, the Participant’s estate shall be deemed to be the
Beneficiary.

 

ARTICLE VIII

 

AMENDMENT OR TERMINATION

 

The Compensation Committee may amend the Plan from time to time or suspend or
terminate the Plan at any time; provided, however, that no amendment, suspension
or termination shall reduce the Participant’s Account balance immediately prior
to such amendment, suspension or termination. In the event the Plan is
suspended, payment of Accounts shall not be accelerated, and the terms of the
Plan shall continue to apply until full payment thereof is made to the

 

x

--------------------------------------------------------------------------------


 

Participant or Beneficiary. In the event the Plan is terminated, the balance
credited to a Participant’s Account shall be paid in a lump sum; provided that
(i) the Company terminates at the same time any other arrangement that would be
aggregated with the Plan under Section 409A; (ii) the Company does not adopt any
other arrangement that would be aggregated with the Plan under Section 409A for
three (3) years; (iii) the payments upon such termination shall not commence
until twelve (12) months after the date of termination (other than payments
already scheduled to be made); (iv) all payments upon such termination are made
within twenty-four (24) months after the date of termination; and (v) the
termination and liquidation does not occur proximate to a downturn in the
financial health of the Company.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.1 Liability of Company; Nature of Obligation. Nothing herein shall be
deemed to constitute the creation of a trust or other fiduciary relationship
between a Company and any of its employees or between a Company and any other
person. Neither the Plan Sponsor nor any Company shall be considered a trustee
by reason of this Plan. Participants, Beneficiaries and any other person who may
have rights hereunder shall be mere unsecured general creditors of the Company
with respect to a Participant’s Account and any amounts under Section 3.2 or
interest credited hereunder, and all amounts deferred or credited to an Account
shall be payable solely from the general assets of the Company.

 

Section 9.2 Right of Set-Off. Notwithstanding any provision of the Plan to the
contrary, the Plan Sponsor shall have the right to reduce and offset any payment
a Participant or Beneficiary is entitled to receive hereunder by the amount of
any debt or other amount owed to a Company by the Participant at the time of
such payment.

 

Section 9.3 No Guarantee of Employment. Nothing contained herein shall require
the Plan Sponsor or any Company to continue the employment of any person, and
the Plan Sponsor and any Company shall have the right to terminate the
employment of any person at any time notwithstanding the terms of the Plan.

 

Section 9.4 Benefits Not Assignable. The Account of a Participant and any right
or interest in any Salary or Incentive Compensation deferred or interest
credited hereunder shall not be subject to alienation, transfer, assignment,
garnishment, execution or levy of any kind or nature, or claim for alimony or
support pursuant to a divorce decree or other court order, and any attempt to
accomplish the foregoing shall be null and void.

 

Section 9.5 Severability. If any particular provision of the Plan shall be found
by final judgment of a court or administrative tribunal of competent
jurisdiction to be illegal, invalid or unenforceable, such illegal, invalid or
unenforceable provision shall not affect any other provision of the Plan and the
other provisions of the Plan shall remain in full force and effect.

 

Section 9.6 Tax Withholding. Any amounts payable hereunder shall be subject to
all applicable federal, state and local tax withholding.

 

xi

--------------------------------------------------------------------------------


 

Section 9.7 Headings. The headings of the several Articles and Sections of this
Agreement have been inserted for convenience of reference only and shall in no
way restrict or modify any of the terms of the provisions hereof.

 

Section 9.8 Governing Law. To the extent not subject to ERISA, the Plan shall be
governed by and construed and enforced in accordance with the laws of the State
of Idaho, without regard to conflicts of laws principles thereof.

 

IN WITNESS WHEREOF, the undersigned has adopted this Amended and Restated Plan
on the date noted hereunder, to be effective as of January 1, 2011.

 

URS CORPORATION

 

 

 

Company Name

 

 

 

Date:                                   ,           

By:

/s/ Tom Zarges

 

 

Tom Zarges

 

 

 

 

 

President - Washington E&C Holdings, Inc.

 

xii

--------------------------------------------------------------------------------